Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding Applicant’s response to the prior 112(a) new matter rejections, the Examiner is finds Applicant’s arguments persuasive regarding the specification’s disclosure of the first through sixth codes recited in the claims. The Examiner hereby makes of record, in agreeance with Applicant’s argument and interpretation, that the first code is comparable to “DEV CH 1”, the second code is comparable to “DEV RS 1”, the third code is comparable to “DEV CH 2”, the fourth code is comparable to “AC CH 1”, the fifth code is comparable to “AC RS 1” and the sixth code is comparable to “DEV RS 2.” Applicant cites paragraphs 0050, 0072, 0103, and 0105 for support. The Examiner also notes that Figures 15-16 and paragraphs 0107-0127 provide further support for the above interpretation.
However, in light of the above agreed interpretation, claims 15 and 20 are deemed to recite new matter not found in the specification in the recitation of:
	Claim 15, “A first device...the first device: ...generates a third code from the first code, generates a fourth code relating to the control unit, and outputs the third code and the fourth code, and verifies a fifth code generated by a server from the fourth code, and generates the second code from the sixth code generated from the third code by the server in accordance with the result of the verification.”
	Claim 20, “A key generation method executed by a first device...the method comprising: ...generating a third code from the first code, generates a fourth code relating to the control unit, and outputs the third code and the fourth code, and verifying a fifth code generated by a server from the fourth code, and generates the second code from a sixth code based on the third code in accordance with the result of the verification.
The above limitations are performed in both claims by the first device (i.e. “internal device” recited in the specification). However, the specification does not disclose the internal device generating the third and fourth codes (“DEV CH 2” and “AC CH 1”), outputting the third and fourth codes, verifying the fifth code (“AC RS 1”), or generating the second code from the sixth code (“DEV RS 2”). Instead, Figures 15-16 and paragraphs 0107-0127 disclose the “ATM control unit (AC)” performing the above limitations. Therefore, the specification does not support the above limitations in their claimed embodiment and claims 15 and 20 remain rejected.
Regarding Applicant’s response to the prior 103 rejection over Parsons in view of Rosner, in light of Applicant’s accepted interpretation of the claims as discussed above, the Examiner finds Applicant’s arguments persuasive. The rejection under 35 USC 103, has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
New Matter
The amendments to claims 15 and 20 introduce new matter not found in the specification in the recitation of:
	Claim 15, “A first device...the first device: ...generates a third code from the first code, generates a fourth code relating to the control unit, and outputs the third code and the fourth code, and verifies a fifth code generated by a server from the fourth code, and generates the second code from the sixth code generated from the third code by the server in accordance with the result of the verification.”
	Claim 20, “A key generation method executed by a first device...the method comprising: ...generating a third code from the first code, generates a fourth code relating to the control unit, and outputs the third code and the fourth code, and verifying a fifth code generated by a server from the fourth code, and generates the second code from a sixth code based on the third code in accordance with the result of the verification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means plus Function
Claim limitations “banknote processing unit”, “coin processing unit”, and “card reader unit” in claims 4 and 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claims use a placeholder for “means” (e.g. “...unit”), coupled with a function (e.g. “...unit to...”), and recite insufficient structure to perform the functions. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear Scope
Claims 1, 15, and 20 recite, “generate the second code by using the information specific to the first device...” However, further limitations recite, “verify a fifth code...generates the second code from a sixth code generated from the third code...” It is unclear whether these limitations recite two different methods for generating the second code or whether the combined limitations further describe a singular method of generating the second code. Therefore, the scope of claims 1, 15, and 20 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2, 4-7, 9, and 11 are also rejected due to their dependence on at least claim 1.
Claim 2 recites, “wherein the control unit generated the second code from the first code.” However, claim 1, from which claim 2 depends, recites both “generate the second code by using the information specific to the first device...” and “verify a fifth code...generates the second code from a sixth code generated from the third code...” It is unclear whether the limitations of claim 2 are meant to limit and/or further describe the generation method(s) of the second code as recited in claim 1 or whether the limitations recite an alternative method for generation of the second code. Therefore, the scope of claim 2 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 9 recites, “wherein verifying the second code by comparing the received second code with a second code generated by the first device from the first code and the information specific to the first device.” It is unclear whether the limitations further describe the method of verifying the second code recited in claim 1 or further describe functions of the automatic transaction device of claim 1 as a whole. Additionally, it is unclear whether the “second code generated by the first device from the first code and the information specific to the first device” is yet another alternative method of generation of the second code from those recited in claim 1 (e.g. generating the second code from the sixth code) or further describes the method of generating the second code as recited in claim 1. Therefore, the scope of claim 9 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muschellack et al. (USP 7309004) discloses systems and methods for authenticating ATM firmware using encrypted challenge/response messages.
Morijiri et al. (US 2008/0098469) discloses systems and methods for device authentication using challenge/response messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685